On the morning of February 3, 1941, plaintiff fell on an icy sidew'alk on Liberty Street in the city of Schenectady and sustained personal injuries. She sued the city and the individual defendants who are the owners of property adjoining the sidewalk on which she fell. She charges the individual defendants with negligence and nuisance in the maintenance of leader pipes which deposited water on the sidewalk. The city is charged with negligence and nuisance in permitting the maintenance of the leader pipes and in depositing the snow by means of a snow plough on the sidewalk. At the conclusion of plaintiff's proof the Trial Judge granted a nonsuit as to all defendants. An examination of the record discloses that plaintiff has failed to establish a cause of action against any or all defendants on the theory of either negligence or nuisance. Judgments affirmed, without costs. Hill, P. J., Bliss, Heffernan and Schenck, JJ., concur.